UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6246


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TYREES COLOZA WHITEHEAD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:90-cr-00112-JRS-1)


Submitted:    March 26, 2009                 Decided:   April 8, 2009


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert   James Wagner, Assistant   Federal   Public Defender,
Richmond, Virginia, for Appellant.     Stephen Wiley Miller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tyrees Coloza Whitehead appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                      We

have     reviewed      the   record    and   find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      United     States   v.    Whitehead,    No.   3:90-cr-00112-JRS-1

(E.D.    Va.    Jan.   15,   2009).     We   dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                        2